Citation Nr: 0506131	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder of the left 
ear, to include hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for hearing 
loss and for sinusitis, also claimed as inner ear damage, 
lightheadedness, and loss of balance.  

The Board has recharacterized the claim as was discussed 
during the January 2005 Travel Board hearing held before the 
undersigned Veterans Law Judge, and as shown on the first 
page herein, in order to consolidate all of the 
manifestations of the left ear identified by the veteran, to 
include left ear hearing loss.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran had a left 
ear disorder, to include hearing loss, in service or within 
the first post-service year.  

2.  The objective and competent medical evidence of record 
preponderates against a finding that a left ear disorder 
manifested several years following service, to include 
hearing loss, is etiologically related to service.  


CONCLUSION OF LAW

A left ear disorder, to include left ear hearing loss, was 
not incurred in military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2001 and January 2003 letters implementing VA's 
duty to notify and to assist, the RO informed the veteran of 
the steps that had been undertaken with respect to 
evidentiary development of his claim and what the veteran's 
own responsibilities were in accord with the duty to assist.  
Further, the veteran was specifically advised to identify any 
other evidence or information in support of his claim.  In 
addition, the appellant was advised by virtue of a July 2001 
rating decision and a detailed August 2002 statement of the 
case (SOC) and subsequent Supplemental Statements of the Case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  The implementing provisions 
of the VCAA, primarily found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 38 C.F.R. § 3.159; were provided for the veteran 
in the SOC issued in August 2002.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this decision of the Board.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
medical evidence was developed with respect to the veteran's 
claim and that, in the absence of a showing of the claimed 
condition until several years after service, scheduling a VA 
examination is not required.  Thus, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran, and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records are entirely negative for 
complaints or clinical indications of ear problems or hearing 
loss.  A periodic examination conducted in May 1990 reflects 
that clinical evaluation of the ears was normal.  On 
authorized audiological evaluation in May 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
5
0
5

On the November 1992 service separation examination report, 
the veteran noted that he did not experience hearing loss.  

A VA examination was conducted in January 1993, at which time 
the veteran had no complaints of hearing loss and no hearing 
loss was noted.  VA medical records dated in 1993, 1994, and 
1998 were also negative for complaints or clinical findings 
of hearing loss.

In August 1999, the veteran filed a claim for hearing loss in 
the left ear with related symptoms of inner nerve damage and 
vertigo, claimed as due to acoustic trauma in the military.

In December 1999, a medical statement by Dr. H was offered 
for the record.  Dr. H. stated that the veteran continued to 
have some decreased hearing on the left side.  It was noted 
that auditory brain stem response and electronystagmogram 
were abnormal.  Records of Dr. H. dated in December 1999 
reveal normal right ear hearing loss and left ear severe 
mixed hearing loss, and document complaints of 
lightheadedness and dizziness.  

In July 1996, a private medical record was received 
documenting complaints of left ear tinnitus, decreased 
hearing in the left ear, and headaches.  Diagnoses of 
tinnitus of unclear etiology and Eustachian tube dysfunction 
were made.  Audiometry testing revealed hearing within normal 
limits bilaterally.  

The record includes a January 2000 private report of an MRI 
scan of the brain, which was essentially negative, with no 
evidence of acoustic tumor.   

In a statement from the veteran dated in October 2001, he 
mentioned that he had undergone a hearing test in conjunction 
with employment with the United States Postal Service, which 
was negative for evidence of hearing loss.

VA records dated in 2002 and 2003 show that the veteran 
complained of left ear hearing loss in April 2002, and 
testing revealed moderately severe sensorineural hearing loss 
with a normal tympanogram.  The veteran was fitted for 
hearing aids in July 2002.  

In January 2005, the veteran submitted articles from several 
sources pertaining to the causes and etiology of hearing 
loss.  

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in January 2005.  The veteran 
testified that he served on active duty in the Air Force as a 
supply sergeant, but not on the flight line.  The veteran 
stated that he was exposed to acoustic trauma in service in 
the supply warehouse, which had noisy conveyor belts, and in 
which he wore no ear protection.  The veteran stated that he 
first noticed left ear hearing loss in 1987 and 1988, but 
hearing loss was not diagnosed until 2001 or 2002.  The 
veteran also identified having problems with symptoms of 
dizziness, loss of balance, and speech recognition, but 
indicated that he did not have headaches.   

III.  Pertinent Law and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) in 
service, incurrence of such a disorder coincident with 
service will be presumed if it becomes manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Moreover, the fact that a condition occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997)

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is (Hz) 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting competent evidence that a current disability is 
related to service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.   See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

IV.  Analysis

The veteran has asserted that he has a disorder the left ear, 
to include symptoms of dizziness, loss of balance, and 
hearing loss, which he attributes to acoustic trauma which he 
sustained in service.

With reference to the findings made during service, the 
service medical records are entirely negative for any 
complaints or clinical findings related to hearing loss or 
additional symptomatology such as dizziness and loss of 
balance.  Audiological testing conducted in 1990 showed that 
the veteran's hearing was better than normal bilaterally, and 
did not even reach the threshold requirements for a showing 
of hearing loss under the provisions of 38 C.F.R. § 3.385.  
See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service, there were no complaints or clinical findings 
of any left ear disorder or hearing loss documented in the 
1993 VA examination report.  Similarly, the veteran stated 
that his hearing was tested in 1993 in conjunction with 
employment with the United States Postal Service, which 
showed no evidence of hearing loss.  Although that evidence 
could not be obtained for the records, the Board finds the 
veteran's account of the test results credible. 

The veteran's initial complaints of left ear symptoms and 
hearing loss were first documented in 1996.  At that time, 
tinnitus of uncertain etiology was diagnosed, but an 
audiogram revealed bilateral hearing acuity within normal 
limits.  

Post-service, it was not until 1999 that left ear hearing 
loss was initially documented and diagnosed.  The veteran has 
been treated by private sources and VA for left ear hearing 
loss and complaints of lightheadedness and dizziness from 
that time forward.  However, there is no competent evidence 
of record which establishes or even suggests an etiological 
relationship between service and the veteran's left ear 
manifestations, including hearing loss.  Moreover, there was 
no showing of any left ear manifestations including hearing 
loss during service, within the first post-service year, or 
until several years thereafter.  

As noted above, the veteran is certainly capable of providing 
evidence of symptomatology, but a layperson is generally not 
qualified to opine on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; 
Espiritu v. Derwinski, 2 Vet. App. at 494.  See also Routen 
v. Brown, supra, Harvey v. Brown, 6 Vet. App. at 393-94 
(1944).  In essence, although the veteran is not competent to 
render a medical opinion or formulate an etiology of his 
current left ear disorder and hearing loss, he is competent 
to present evidence of noise exposure in service.  See 
Collette v. Brown, 82 F.3d 389 (1996).  Here, however, the 
veteran has not submitted or identified any medical opinion 
or other medical evidence regarding an etiological 
relationship to service that supports his claim.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
veteran has left ear hearing loss related to service or any 
incident thereof or to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.385.

As for the photocopied articles and other documentation 
submitted by the veteran regarding the causes and etiology of 
hearing loss, such general information, which is devoid of 
any medical evidence or opinion specific to his own medical 
situation, is of minimal probative value.  Although it is 
true that "[a] veteran with a competent medical diagnosis of 
a current disorder may invoke an accepted medical treatise in 
order to establish the required nexus [to show service 
connection]", Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000), the general rule is that "an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive' . . . ."  Mattern v. West, 12 Vet. 
App. 222, 229 (1999) (citing cases).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996).  Based upon the evidence 
of record, service connection for a left ear disorder to 
include hearing loss must be denied.


ORDER

Service connection for a left ear disorder, to include 
hearing loss, is denied.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


